Citation Nr: 0516181	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-27 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left shoulder and arm 
disorder, to include degenerative arthritis.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1955 to October 1958 (Air Force) and March 1960 to June 
1981.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  In April 2005 the veteran cancelled 
his earlier Travel Board hearing request.  


FINDING OF FACT

A left shoulder or arm disorder was not manifested during the 
veteran's active service; arthritis of the left shoulder was 
not manifested in the first postservice year; and any current 
left shoulder or arm disorder is not shown to be related to 
service.  


CONCLUSION OF LAW

Service connection for a left shoulder and arm disorder, to 
include degenerative arthritis, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent mandates of the VCAA and implementing regulations 
are met.  
The veteran was notified why service connection was denied in 
the October 2002 rating decision and in an August 2003 
statement of the case (SOC).  The RO initially provided the 
veteran with VCAA-"type" notice (including notice of what 
type of evidence was needed to establish service connection, 
and of his and VA's respective responsibilities in claims 
development) in June 2002 (before the rating appealed).  The 
SOC outlined pertinent VCAA provisions.  The veteran was 
given further notice of the VCAA in October 2003; he was 
advised that he should submit additional evidence in support 
of his claim within 30 days, and that evidence received 
within a year would be considered.  Everything submitted by 
the veteran to date has been accepted for the record, and 
considered.  

As to notice content, the June 2002 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was necessary to 
establish entitlement to the benefits sought (and by 
inference what the veteran should submit).  The August 2003 
SOC, at page four, advised the veteran to "provide any 
evidence in [his] possession that pertains" to his claim.  
He has received all essential notice, and is not prejudiced 
by any technical notice deficiency along the way.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA and private 
postservice treatment records.  The veteran has not been 
afforded a VA examination strictly for his left shoulder.  
38 C.F.R. § 3.159(c)(4) states that VA will arrange for an 
examination if such is necessary to determine a claim, and 
that an examination is necessary if (summarized) (A)  There 
is competent evidence of current disability or persistent or 
recurrent symptoms of a disability, (B)  Evidence establishes 
that the veteran suffered an event, injury or disease in 
service, and (C)  Evidence indicates that the claimed 
disability may be related to the event, injury, or disease in 
service or to another service-connected disability.  Here, 
there is nothing in the record suggesting that the veteran's 
claimed left shoulder and arm disorder is related to service.  
Service medical records make no mention of any such problems.  
Without a related disease or event in service, and with no 
evidence suggesting a nexus between the veteran's current 
left shoulder disorder (to include degenerative arthritis) 
and service, a VA examination is not indicated.  VA's duties 
to assist, including those mandated by the VCAA, are met.
Factual Background

The veteran's service medical records (including his June 
1955 Air Force enlistment examination, October 1958 Air Force 
separation examination [when he denied "painful or "trick" 
shoulder], March 1960 Army enlistment examination, and 
February 1981 Army retirement examination make no mention of 
complaints, findings, treatment, or diagnosis pertaining to a 
left shoulder and/or arm disorder.  The veteran did complain 
of right shoulder problems in February 1981.  A June 1955 
health record shows that he was treated after falling down 
stairs.  No left shoulder/arm problems were reported.  An 
April 1957 line of duty determination report shows that the 
veteran injured his chest and abdomen sliding down a pole 
working as a lineman while serving in Alaska.  

On VA examination in September 1981 a right shoulder disorder 
was diagnosed.  (Service connection for a right shoulder 
disability was granted in February 1982.)  

On January 1999 VA orthopedic examination there was no 
complaint or diagnosis of a left shoulder or arm problem.  

A January 2002 VA X-ray report shows degenerative changes of 
the left acromioclavicular joint.  

On April 2002 magnetic resonance imaging (MRI) the veteran 
complained of left shoulder pain for a period of six months, 
shoulder tenderness, and decreased active range of motion.  
Mild tendonitis and acromioclavicular joint degenerative 
changes were diagnosed.  

A June 2002 VA outpatient treatment record includes a 
diagnosis of left shoulder tendonitis.  Another June 2002 VA 
medical record, a orthopedic surgery consult note, includes a 
diagnosis of left shoulder rotator cuff tear with impingement 
syndrome and AC (acromioclavicular) joint arthritis.

VA MRIs of the veteran's left shoulder in July 2003 revealed 
mild rotator cuff tendonitis and severe acromioclavicular 
arthritis.
In his September 2003 substantive appeal the veteran asserted 
that he injured his left shoulder when he fell while 
installing an aerial antenna.  He added that he was treated 
at that time in Alaska.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for arthritis may be granted on a 
presumptive basis if such disability is manifested to a 
compensable degree within one year following the veteran's 
separation from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

To establish service connection for a claimed disorder, there 
must be:  (1)  medical evidence of a current disability; (2)  
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3)  medical evidence of a nexus between the disease or 
injury in service and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The veteran asserts that he has a left shoulder and arm 
disorder as a result of a fall from a pole in service.  While 
the record shows that he in fact fell from a pole in service, 
a left shoulder injury was not noted at the time; and a left 
shoulder or arm disorder was not reported or diagnosed at any 
time during either of his periods of service.  Furthermore, 
arthritis was not manifested in the first postservice year.  
The first diagnosis of arthritis of record was in 2002, more 
than 20 years following the veteran's service separation.  
Consequently, service connection for left shoulder arthritis 
on the basis that it became manifested in service, or on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309) is not 
warranted.

The veteran may still establish service connection for his 
left shoulder and arm disorder by affirmative (competent and 
probative) evidence showing that such disorder is related to 
service.  However, he has not submitted any such evidence.  
There is no medical opinion that relates the currently 
diagnosed left shoulder rotator cuff tear with impingement 
syndrome and AC joint arthritis to service or to any event 
therein.  The first evidence that the veteran had left 
shoulder arthritis was in 2002, about 20 years after his 
discharge from active duty.  The long interval of time 
between service separation and the earliest medical 
documentation of a left shoulder disability is, of itself, a 
factor against a finding of service connection.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Because he is a 
layperson, the veteran's own statements to the effect that 
his left shoulder and arm problems are somehow related to his 
military service are not competent evidence.  The 
preponderance of the evidence is against this claim; hence, 
it must be denied.
ORDER

Service connection for a left shoulder and arm disorder is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


